IN THE
                         TENTH COURT OF APPEALS



                                No. 10-17-00205-CR

                   IN RE CHRISTOPHER K. SCHMOTZER


                                Original Proceeding



                          MEMORANDUM OPINION

      Christopher K. Schmotzer’s Petition for Writ of Mandamus filed on June 28, 2017

is denied. The “Motion for Clerk to Provide Record for Appendix Due to Indigency”

filed on the same date is dismissed as moot.



                                        TOM GRAY
                                        Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Motion dismissed as moot
Opinion delivered and filed July 19, 2017
Do not publish
[OT06]